Title: To George Washington from Brigadier General William Smallwood, 16 March 1778
From: Smallwood, William
To: Washington, George



Dear Sir
Wilmington [Del.] March 16th 1778

There were three Ladies Captured by Barry but he informs no one of the Name of Mitchell they were sent off from New Castle Yesterday

with some others having by a Flag obtained permission to send them up by Water in one of our Vessells.
We have had the Mouth of the Christiana for some Days blocked up by the Nautilus & some Gallies which has obliged Barrys little Fleet to lye snug here—this Morning 50 Sail of Transports have fallen down supposed to have Invalids on board the Nautilus &c. weighed Anchor & is standing down with them—there are a Number of Ships above said to be coming down with a number of Flat bottomed Boats with Troops—There destination is conjectured against this Place Newcastle and the Country below I cannot depend on the Intelligence but have detatched a Party with Captain Barry to remove a Quantity of Hay lying on the River below New Castle & to destroy such as can’t be moved shou’d they attempt a Descent that way—In my last I mentioned the two Ships being burnt & they run poor Barry so hard that he was obliged to quit the Armed schooner which he had Captured but not till the last Extremity having secured all that was on & in her except her Guns which were thrown overboard before he left her.
Some small Armed Vessells Tradg of[f] Marcus hook the other Day a Party of 30 Foot & Six Horse under Capt. Anderson was ordered to watch their Motions they landed upwards of 30 Men well Armed and advanced on our Party who immediately engaged and routed them killing 4 dead & woundg several others as they were getting of[f] in their Boats—one of the Slain was very well dressed & had a half Joe & 12 or 15 Guineas & it was supposed a Gold Watch &c. but the Soldiers had riffled him of all but the abovesd Gold before Anderson got up—he was said to be very active and spirited in commanding his Men before he got knockd down—we now begin to feel the Want of Provisions much—as I before apprehended the Country is intirely drained what little we get is extremely poor salt Provision our Men never see I almost dread the Consequence our Commissaries must be stimulated to exert themselves or this Garrison will suffer much—hitherto I have done all in my Power to procure suppliers & have succeeded beyond my wishes but the adjacent Country being so much exhausted we must now depend on the Purchasing Commissaries who without your positive Injunctions will let the Troops suffer. I have the honor to be Yr Excellencys most Obedt Sert

W. Smallwood


The Returns shall be forwarded to the Adjt Genl tomorrow.

